RYAN, Circuit Judge.
Rhonda Moore brought this suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and 42 U.S.C. § 1981, against her employer, Fox TV Stations, Inc., asserting claims alleging race and gender discrimination. The district court granted summary judgment after concluding Moore had not produced sufficient evidence to permit a reasonable jury to find in her favor. We will affirm.
I.
On May 26, 1992, Moore, a female African-American, began working as a general assignment reporter for Fox 13 in Memphis, Tennessee. Moore’s lawsuit is based on three alleged incidents of discrimination: (1) denial of Weekend Sports Anehor/Reporter job in October 1996; (2) denial of Sports Reporter/Producer job in July 1997; and (3) unlawful denial of requests to serve as a fill-in anchor. Moore claims that she was denied these opportunities by her white bosses, George Tyll and Rochelle Brookson, solely because she is a female African-American.
Fox contends that Moore was not the most qualified candidate for the Weekend Sports Anchor/Reporter job, which was given to a qualified, white, male reporter; the Sports Reporter/Producer job was never filled due to a management decision; and that Moore filled in as an anchor several times, and even continues to do so.
The district court granted Fox’s summary judgment motion after it concluded that most of the evidence Moore offered to support her claims was inadmissible hearsay, and that Moore had failed to meet her burden of showing intentional racial discrimination by Fox’s managers. Moore then filed this timely appeal.
II.
We conclude that Moore’s claims are without merit. Fox 13 is a small business that has established a diverse working environment. Indeed, during Brookson’s tenure as News Director at Fox 13, 25 regular employees were hired into the News Department: 12 were white; 12 were African-American; and one was Hispanic. Of these 25, 11 were male and 14 were female. We do not find any evidence that unlawful race or gender discrimination played any role in the hiring, promotion, or assignment for any of the positions Moore claims were filled in a discriminatory manner.
The Honorable Julia Smith Gibbons, United States District Judge, prepared a well-reasoned opinion that thoroughly discussed and analyzed each Title VII and § 1981 issue presented before this court. Because we find that we cannot improve *423upon the district judge’s excellent opinion and her conclusion that there are no genuine issues of material fact with respect to any of the plaintiffs theories of recovery, we adopt Judge Gibbons’s opinion as our own.
Accordingly, we AFFIRM the judgment of the district court.